Case 1:19-cv-00347-LG-RHW Document1 Filed 06/26/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

MICHAEL HOSKING, Individually,

Plaintiff

VS.

NORTHROP GRUMMAN CORPORATION,
a Delaware Corporation;

HUNTINGTON INGALLS INDUSTRIES
INTERNATIONAL SHIPBUILDING, INC., a
Nevada Corporation

INGALLS INTERNATIONAL
SHIPBUILDING CORPORATION, a Nevada
Corporation;

MALIA SEXTON, Individually;

MALIA SEXTON, as Respondeat Superior:
FICTITIOUS DEFENDANT I; AND
FICTITIOUS DEFENDANT II,

Defendants

     

 

OF MISSISSIPPI
D

FIL

Civil Action No. \\\ACY BAN LG RWW

COMPLAINT FOR VIOLATION OF
FAMILY MEDICAL LEAVE ACT,
COMPENSATORY DAMAGES,
INTEREST, ATTORNEYS FEES AND
COSTS UNDER FMLA

AND

JURY DEMAND

Plaintiff, Michael Hosking (“Hosking”) complains of the defendants as follows:

JURISDICTION

Lk, This action involves application of the Family Medical Leave Act of 1993

(“FMLA”), 29 U.S.C. § 2601 et seq. This court has jurisdiction of this action pursuant to 29

U.S.C. § 2617 and 28 U.S.C. § 1331.

Page | of 10
Case 1:19-cv-00347-LG-RHW Document1 Filed 06/26/19 Page 2 of 10

VENUE

2. The claims asserted in this action arose within this district and the alleged
discrimination; forced termination; and damages occurred in this district. Venue of this action is
proper pursuant to 29 U.S.C. § 2617 and 28 U.S.C. § 1391.

PARTIES

3. The Plaintiff, Michael Hosking (hereinafter referred to as “Hosking”) is, and at all
times material hereto was, a citizen of the State of Mississippi, residing in Gulfport, Harrison
County, First Judicial District, Mississippi.

4. HOSKING is informed and believes, and upon that basis, alleges, the Defendant,
NORTHROP GRUMMAN CORPORATION (“NORTHRUP”) is and was at all times material
hereto, a Delaware Corporation doing business in this district, with a principal place of business
in Pascagoula, Jackson County, Mississippi.

5. HOSKING is informed and believes, and upon that basis alleges, the Defendant,
HUNTINGTON INGALLS INDUSTRIES INTERNATIONAL SHIPBUILDING, INC.
(“HUNTINGTON”), is and was at all times material hereto, a Nevada Corporation doing
business in this district, with a principal place of business in Pascagoula, Jackson County,
Mississippi.

6. HOSKING is informed and believes, and upon that basis alleges, the Defendant,
INGALLS INTERNATIONAL SHIPBUILDING CORPORATION (“INGALLS”), is and was at
all times materia] hereto, a Nevada Corporation doing business in this district, with a principal

place of business in Pascagoula, Jackson County, Mississippi.

Page 2 of 10
Case 1:19-cv-00347-LG-RHW Document1 Filed 06/26/19 Page 3 of 10

7. HOSKING is informed and believes, and upon that basis alleges that MARIA
SEXTON (“SEXTON”) is, and at all times material hereto, was an agent, employee and servant
of the master(s) NORTHRUP; HUNTINGTON; and INGALLS, and was acting within the
course and scope of her agency or employment authority as such, with knowledge, express or
implied, of NORTHROP; HUNTINGTON; and INGALLS. SEXTON acting under authority of
NORTHROP; HUNTINGTON; and INGALLS, denied HOSKING the requisite leave permitted
under the FMLA, and caused HOSKING, by wanton circumvention and bold defiance of Federal
Law, to be terminated from his position, violating his FMLA rights. Accordingly, adherence to
the fiction that SEXTON was acting outside of the scope of her authority would permit abuse of
the corporate privilege and would sanction fraud and promote injustice. Due to SEXTON’S
overzealous attempts and schemes to terminate HOSKING’S employment, said schemes
beginning the very first day after HOSKING turned in his FMLA paperwork, HOSKING also
names SEXTON as an individual defendant. It is HOSKING'S belief that SEXTON not only
followed the command of her masters, but also obtained material gain in the way of a monetary
bonus for her efforts in the violation of FMLA which led to the eventual termination of
HOSKING’S employment.

GENERAL ALLEGATIONS

8. At all times material hereto, HOSKING was an employee of HUNTINGTON, a
subsidiary of INGALLS, a subsidiary of NORTHROP, employed primarily as a Pipe-Fitter,
commencing in November, 2007, until July, 2017, reporting to the Human Resources Supervisor,
the within named Defendant, SEXTON. The Pipefitter position required welding skills which

HOSKING possesses.

Page 3 of 10
Case 1:19-cv-00347-LG-RHW Document1 Filed 06/26/19 Page 4 of 10

9. On or about May 22, 2017, HOSKING, received notice from KC Arnold, A.N.P.,
of The Diabetes Center, in Ocean Springs, Mississippi, that Plaintiff's spouse, Sherry
HOSKING, had been diagnosed with Diabetes Mellitus, Type 1, Hypertension due to Diabetes,
and Mixed hyperlipidemia. Said conditions were diagnosed as chronic and required that Sherry
HOSKING be monitored to avoid death, or diabetic stroke. Following the advisement of Sherry
HOSKING'S physicians, HOSKING filed for FMLA status on, May 22, 2017.

10. On May 24, 2017, HOSKING delivered his Certificate of Health Care Provider
for Medical or Family Care Leave, the HII Leave Desk at HUNTINGTON facility.

11. On or about June 12, 2017, HOSKING, alerted HUNTINGTON, that he would be
taking an FMLA day because his wife needed monitoring due to elevated blood sugar levels that
may have ended in an emergency room visit. SEXTON demanded a doctor’s note to allow the
absence. When no doctor’s note was produced, SEXTON placed Plaintiff on probation for
missing his shift.

12. On or about June 20, 2017, HOSKING alerted HUNTINGTON, that he would be
taking another FMLA day, due to wife’s blood sugar spiking dangerously high. SEXTON, once
more, demanded a doctor’s note to excuse the absence, and, when no doctor’s note was
produced, SEXTON, once more took disciplinary action against Plaintiff.

13. On or about June 21, 2017, HOSKING alerted HUNTINGTON that he would be
taking another FMLA day due to wife’s elevated blood sugar and due to the road, leading to his
home, being flooded so badly that EMT’s would not be able to pass through to take her to the

hospital in the event of a catastrophic blood sugar episode. SEXTON marked this absence as an

Page 4 of 10
Case 1:19-cv-00347-LG-RHW Document1 Filed 06/26/19 Page 5 of 10

unexcused absence and refused to file said absence under FMLA. SEXTON, once more, took
disciplinary action against Plaintiff.

14. On or about June 30, 2017, HUNTINGTON, without notice, dropped Sherry
HOSKING, from HOSKING'S company insurance, stating that they needed proof that she was,
indeed, his dependant, despite HUNTINGTON, having a valid, certified copy of Marriage
License, showing that Sherry HOSKING was HOSKING'S spouse; a Certificate of Approval for
FMLA which contained social security number, date of birth, full name and relationship of
“spouse” to HOSKING; and copies of State and Federal Tax Returns showing HOSKING filing
“Married, Jointly’ with Sherry HOSKING. It is, herein alleged, that SEXTON, under the
instruction of NORTHROP; HUNTINGTON; and INGALLS, did purposefully, maliciously; and
knowingly remove Sherry HOSKING from Plaintiff’s employee insurance benefits as an
“off-the-books” punishment for him exercising his rights under FMLA.

15. On or about July 12, 2017, HOSKING alerted HUNTINGTON that he would be
taking an FMLA day due to his wife’s blood sugar being over 300 and her acting erratically and
symptomatic of a diabetic stroke. SEXTON, demanded a doctor’s note for this absence and
stated that any future unexcused (without doctor’s letters) FMLA absences would result in the
termination of Plaintiff's employment.

16. On or about July 24, 2017, HOSKING experienced a flat tire, enroute, to his shift
at HUNTINGTON. Plaintiff called ahead to HUNTINGTON to let them know that he was on his
way, but would be late, due to the flat tire. SEXTON seized on this opportunity and immediately

fired, Plaintiff, citing “Missing Time” as the cause of termination.

Page 5 of 10
Case 1:19-cv-00347-LG-RHW Document1 Filed 06/26/19 Page 6 of 10

17. Plaintiff, HOSKING, is informed and believes, and on that basis alleges, that, in
performing the actions in paragraphs 10 through 15, above, Defendants failed to comply with the
applicable statutes and regulations, and instead, performed these actions in such a way as to
discriminate against Plaintiff, HOSKING, by taking disciplinary measures; and “off-the-books”
measures to punish Plaintiff for FMLA-related absences, and, ultimately, terminating Plaintiff’s
employment for same.

18. HOSKING is informed and believes, and on that basis alleges, that, as a
proximate result of Defendants’ conduct: (1) HOSKING’S right to extended leave to care for his
seriously-ill spouse was interfered with and impaired; (2) NORTHROP; HUNTINGTON; and
INGALLS’ removing Sherry HOSKING from HOSKING’S employee insurance benefits, and
ultimate termination of HOSKING’S employment, was in retaliation to HOSKING taking leaves
of absence to care for his chronically ill spouse and violated his right to the same or equivalent
employment upon his return from leave; and (3) HOSKING’S termination caused a severe
economic hardship on his family and his ability to care for his chronically-ill spouse, which,
Plaintiff alleges was the intended result of said termination on the part of NORTHROP;
HUNTINGTON; INGALLS; and SEXTON.

19. As a proximate cause of Defendants’ conduct, HOSKING has been unemployed
and has been and will continue to experience loss of wages while being forced to expend
significant personal sums in order to obtain reinstatement to the Pipefitter position to which he is
entitled, to provide food, shelter, clothing, and medical care for both he and his chronically-ill
spouse, Sherry HOSKING. These expenditures and costs are consistent with those recoverable

for violation of the FMLA.

Page 6 of 10
Case 1:19-cv-00347-LG-RHW Document1 Filed 06/26/19 Page 7 of 10

FIRST CLAIM FOR RELIEF
(Compensatory Damages Under the FMLA)

29 US.C. § 2617(a)
20. | HOSKING realleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 19, inclusive.

21. HOSKING is informed and believes, and on that basis alleges, that NORTHROP;
HUNTINGTON; INGALLS; and SEXTON qualify as “employer” as that term is defined in the
FMLA, 29 U.S.C. § 2611(4), and that HOSKING is an “eligible employee”as that term is
defined in the FMLA, 29 U.S.C. § 2611(2).

22. HOSKING is informed and believes, and on that basis alleges, that there was an
“entitlement to leave” as defined in the FMLA, 29 U.S.C. § 2612(1), and that HOSKING was
entitled to restoration of his position as described in the FMLA, 29 U.S.C. § 2614(1), and that
HOSKING was denied restoration of his position, or an equivalent position as prescribed in
FMLA.

23. | HOSKING is informed and believes and on that basis alleges that Defendants are
responsible under the FMLA, 29 U.S.C. § 2617(a).

24. As a result of HOSKINGS’ termination, HOSKING has incurred, and is now
incurring, a loss of wages and continued medical expenses, all within the meaning of FMLA, 29
U.S.C. § 2617(a), in an amount to be proved at trial, but believed to exceed $25,000. These costs
include, without limitation, lost wages and medical expenses, back pay from the effective date of
termination, medical expenses from the date of termination, and lost employment benefits from

the date of termination, the loss of front pay as of the date of this Complaint, and any interest on

Page 7 of 10
Case 1:19-cv-00347-LG-RHW Document1 Filed 06/26/19 Page 8 of 10

the amount thereon provided in the FMLA, 29 U.S.C. § 2617. the costs also include attorney’s
fees that, as of the date of this Complaint, exceed $10,000.00.

25. HOSKING is informed and believes, and on that basis alleges, that pursuant to 29
U.S.C. § 2617(a), Defendants are liable to HOSKING for the costs described in the preceding
paragraph.

SECOND CLAIM FOR RELIEF
(Declaratory Relief for Compensatory Damages Under FMLA)

29 U.S.C. § 2617(a)

26. | HOSKING realleges and incorporates by reference each and every allegation
contained in paragraphs | through 25 above.

27. An actual controversy now exists between HOSKING on the one hand, and
Defendants, on the other, in that HOSKING contends that Defendants are liable under the
FMLA, 29 U.S.C. § 2617(a), for all lost wages, benefits, and costs to be incurred by HOSKING
and reinstatement of HOSKING to his previous position of Pipefitter, in connection with the
alleged employment discrimination perpetrated by NORTHROP; HUNTINGTON; and
INGALLS. HOSKING is informed and believes, and on that basis alleges, that the Defendants
contend in all respects to the contrary.

28. A declaration of rights and obligations of the parties of the parties, pursuant to
FMLA, 29 U.S.C. § 2617(a), binding in any subsequent action or actions to recover further costs

incurred by HOSKING, is appropriate and in the interests of justice.

WHEREFORE, HOSKING prays for judgment against the Defendants as follows, to-wit:

Page 8 of 10
Case 1:19-cv-00347-LG-RHW Document1 Filed 06/26/19 Page 9 of 10

AS TO THE FIRST CLAIM FOR RELIEF
FOR COMPENSATORY DAMAGES UNDER THE FMLA

L. For compensatory damages and other costs incurred by HOSKING according to
proof, but believed to exceed $25,000.00, and reinstatement of HOSKING to his previous
position of Pipefitter.

De For HOSKING’S reasonable attorney fees.

AS TO THE SECOND CLAIM FOR RELIEF
FOR DECLARATORY RELIEF UNDER FMLA

3. For a judicial declaration that the Defendants are liable under the FMLA, 29
U.S.C. § 2617(a) for all past, present and future lost wages, employee benefits and other costs
incurred by HOSKING in connection with HOSKING’S termination of employment from
NORTHROP; HUNTINGTON; and INGALLS, including, without limitation, reasonable

attorney’s fees.

AS TO ALL CLAIMS
4. For all costs of suit herein; and
a For such other and further relief as the Court deems just and proper.

Respectfully submitted this the i) ly day of ( : Me __, 2019.

CAROLYY: ANN MCALISTER, ESQ.
Prepared by:

Carolyn Ann McAlister, Esq. (MSB # 100110)

McAlister Law Firm

419 Security Square, Suite A

Gulfport, MS 39507

P: (228) 265-5190

F: (800) 676-0794

E: mcealisterc@rocketmail.com

Page 9 of 10
Case 1:19-cv-00347-LG-RHW Document1 Filed 06/26/19 Page 10 of 10

DEMAND FOR JURY TRIAL

PLEASE TAKE NOTICE THAT Plaintiff HOSKINGS hereby demands trial by jury for

the claims set forth in this, his Complaint.

Respectfully submitted this the day of » 2019.

CAROLY)JANN MCALISTER, ESQ.

Page 10 of 10
